 GADSDEN TOOL, INC. 29Gadsden Tool, Inc. and Retail, Wholesale and De-partment Stores Union, AFLŒCIO.  Case 10ŒCAŒ30005Œ2 August 29, 2003 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND WALSH On January 24, 2002, Administrative Law Judge Jane Vandeventer issued the attached supplemental decision.  The Respondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief, and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order. Introduction The judge found, on a stipulated record, that the Re-spondent is required to remit retroactive dues to the Un-ion.  Contrary to our dissenting colleague, we find, in agreement with the judge, that the Union™s failure to submit dues authorizations to the Respondent did not excuse the Respondent from its obligation to remit dues to the Union.1Relevant Facts In the underlying decision in this case, the Board found that the Respondent violated Section 8(a)(5) of the Act by engaging in bad-faith bargaining for an initial contract and by failing to execute a collective-bargaining agreement to which the parties agreed on February 18, 1997.  327 NLRB 164 (1998), enfd. No. 98-7098 (11th Cir. 2000).  In particular, the Board found that the Re-spondent made a comprehensive bargaining proposal which the Respondent expected the Union to reject.  To the Respondent™s surprise, the Union accepted the pro-posal.  After the Union accepted, the Respondent™s attor-ney told the Union™s negotiator that ﬁ[y]ou realize that what you guys have done is shut this company down, because [the Respondent™s President] Mr. Hill is not go-ing to sign a contract.ﬂ In the compliance stage of this proceeding now before us, the parties stipulated to the following facts: The applicable collective-bargaining agreement (i.e., the one accepted by the Union but never signed by the Respondent) was effective February 18, 1997, through                                                                                                                      1 For the reasons set forth in the judge™s decision, we also find no merit to the other arguments raised by the Respondent in support of its contention that it is not obligated to remit retroactive dues to the Union.   November 24, 1999.  Article IV of that agreement pro-vides in relevant part: Section 2.  The Company agrees upon individual writ-ten revocable authorization from members of the Un-ion, initiation fees and dues for each month shall be de-ducted from each members first pay each month by the Company.  These funds shall be forwarded to the secre-tary-treasurer of the Union each month. Section 3.  The Union shall indemnify, defend, and save the Company harmless against any and all claims, demands, suits or other forms of liability that shall arise out of reason of action taken by the Company in reli-ance upon payroll deduction authorization cards sub-mitted by the Union to the Company. Section 4.  In the event any question arises as to the proper party to whom such dues shall be paid, it is agreed that the Company may continue to deduct dues and shall be entitled to hold them in escrow pending the resolution of such question. Following the issuance of the Board™s decision on No-vember 30, 1998, the Union requested that the Respon-dent execute the collective-bargaining agreement.  The Respondent did not respond to the request, and subse-quently filed its petition for review with the 11th Circuit. On December 1, 2000, after the entry of the 11th Cir-cuit™s judgment enforcing the Board™s Order, the Union, for the first time, submitted signed dues-checkoff au-thorizations to the Respondent for the relevant periods of the contract.2The parties™ stipulation also establishes that the Un-ion™s representative, John Whitaker, would have testified that he did not submit the dues authorizations to the Re-spondent at an earlier date because he believed that any such submission would have been pointless and a waste of time.  Whitaker would have further testified that he believed such submissions to be pointless because (a) the Respondent had refused to execute the contract and had maintained throughout the effective dates of the agree-ment that there was no agreement; (b) the Respondent™s response to the December 14, 1998 request to execute the contract was to petition for review of the Board™s Order; and (c) the Respondent™s attorney had advised the Union that by accepting the Respondent™s offer the Union was ﬁshut[ting] this company down because Mr. Hill is not going to sign a contract.ﬂ The stipulation additionally establishes that the Re-spondent™s vice president, Jimmy Hill, would have testi-fied that (a) had the Union provided the Respondent with  2 The instant case involves a failure to remit dues for periods prior to December 1, 2000. 340 NLRB No. 3  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 30the dues-checkoff authorizations during the term of the 
collective-bargaining agreement, he would have de-
ducted dues from the employees™ wages and held the 
moneys in escrow pending final resolution of the Board 
proceedings;
3 and (b) the Respondent complied with all 
terms and conditions contained in the disputed agreement 

during the term of that agreement. 
We agree with the judge that the Respondent is re-
quired to remit the retroactive dues to the Union.  Con-

trary to our dissenting colleague, we do not find that the 
Respondent™s obligation to remit dues retroactively is 
excused by the fact that the Union did not submit any 
dues authorizations to the 
Respondent until December 1, 
2000.  As the facts in the 
underlying decision and in the 
stipulated record show, throughout the effective period of 
the collective-bargaining 
agreement, th
e Respondent 
consistently maintained that there was no agreement in 

effect.  In view of this conduct, the Union could reasona-
bly believe that the Respondent had no intention of hon-
oring the contractual requirement to deduct and remit the 
dues.  
In Williams Pipeline Co.
, 315 NLRB 630, 632 (1994), 
the Board held in similar circ
umstances that an employer 
was obligated to remit dues to a union even though the 

union did not present dues 
authorizations to the em-
ployer.  In that case, the employer repudiated a collec-

tive-bargaining agreement, 
in violation of Section 
8(a)(5).  The Board held that it would have been futile in 
those circumstances for the union to present dues au-
thorizations to the employer, and thus the failure to pre-
sent the dues authorizations did not excuse the employer 
from its obligation to remit those dues to the union. 
Williams Pipeline
 is directly applicable to the facts 
here.  As in 
Williams
, the Respondent™s unlawful conduct 
communicated in the clearest te
rms to the Union that the 
Respondent had no intention of entering into a contrac-

tual relationship with the Un
ion.  Because the obligation 
to deduct and remit dues is wholly dependent on the exis-
tence of such a contractual relationship, the Union could 
reasonably believe that until the Respondent signed the 
collective-bargaining agreemen
t, any attempt to submit 
dues authorizations would be an act of futility.  As the 
Board held in 
Williams
, a union in these circumstances is 
not required to engage in wholly futile acts.  
Our dissenting colleague contends that the Respondent 
has no obligation to remit the retroactive dues payments 
to the Union.  He argues that no such obligation exists 
because (a) the Board™s remedi
al order requires the Re-
spondent to pay moneys to the employees, but not the 
                                                          
 3 We do not adopt the judge™s finding that the ﬁRespondent admits 
that it did not inform the Union of this proposal.ﬂ  The stipulated record 
does not include evidence of such an admission by the Respondent. 
Union; (b) the retroactive 
payments are prohibited by 
Section 302(c)(4) of the Act; 
(c) in view of the escrow provision in section 4 of article IV of the contract, it is 
not clear that it would have been futile for the Union to 
submit the dues-checkoff authorizations to the Respon-
dent; and (d) there is no new complaint allegation that 
the Respondent failed to deduct the dues after the Union 

submitted the dues-checkoff authorizations on December 
1, 2000.  We disagree 
with these contentions. 
At the outset, our colleague™s contentions would re-
quire a result contrary to the Board™s holding in 
Williams 
Pipeline
. Next, our colleague™s contention that the remedial or-
der in the underlying case precludes retroactive payments 
to the Union is based on a misreading of that order.  The 
order is in no way limited to paying moneys to the em-
ployees; it requires the Respondent to ﬁgive retroactive 
effectﬂ to the terms and cond
itions contained in the col-
lective-bargaining agreement, which provides that the 
Respondent was obligated to remit dues payments to the 
Union.   
In addition, in relying on Section 302(c)(4) of the Act, 
our colleague ignores the circumstances, i.e., that the 

Respondent, having engaged in conduct violating Section 
8(a)(5), is obligated by the Board™s Order to put the em-
ployees and the Union in the position they would have 
been but for the Respondent™s unlawful conduct.  
Clearly, the language of Section 302(c)(4), which gener-
ally requires the submission of a written authorization as 
a condition for deducting dues, does not address the cir-
cumstances created by the Respondent™s unlawful refusal 
to execute the agreement and 
the need to remedy that 
unlawful conduct. 
We also disagree with our colleague™s contention that, 
in view of the escrow clause 
in section 4, it was not clear 
that it would have been futile to submit dues authoriza-
tions to the Respondent during the relevant period.  By 
its terms, section 4 references a dispute ﬁas to the proper 

party to whom such dues shall be paid.ﬂ  Here, the dis-
pute was not over the party to whom dues should be 
paid; it involved whether there was any obligation to 
deduct dues at all.  Thus, th
e existence of that provision 
did not increase the likelihood that the Respondent would 
escrow the dues in these circumstances.  
Further, our colleague™s point ignores the fact that, by 
its very words, section 4 is premised on the Respondent™s 

acknowledgment of a contractual relationship with the 
Union.  Clearly, by its unlawful conduct, the Respondent 
communicated that it had no intention of acknowledging 
the existence of a contractual relationship with the Un-
ion.  Thus, the Respondent provided the Union with no 
basis upon which to reasonably believe that the Respon-
 GADSDEN TOOL, INC. 31dent would deduct and escrow the dues pursuant to the 
parties™ contract.
4  Moreover, requiring the Union to rely 
on section 4 in these circumst
ances would be contrary to 
the requirement in compliance 
cases that any uncertainty 
must be resolved against th
e party whose unlawful con-
duct created the uncertainty.  See, e.g., 
La Favorita
, Inc.,
 313 NLRB 902, 903 (1994), enfd. 48 F.3d 1232 (10th 

Cir. 1995). 
Finally, we find no merit to our colleague™s contention 
that the retroactive dues payments are precluded by the 

absence of a new complaint allegation over the Respon-
dent™s failure to deduct any dues upon receipt of the 
dues-checkoff authorizations 
on December 1, 2000.  The 
issue before us concerns the remedy for the Respondent™s 

failure to sign the collectiv
e-bargaining agreement on 
February 18, 1997.  As shown above, the remedy for that 
conduct includes the requir
ement that the Respondent 
retroactively remit dues for the relevant periods of the 
contract.  The absence of a new complaint allegation 
over conduct occurring subsequent to December 1, 2000, 
has no bearing on this remedial issue. 
In sum, we find that, by its conduct, the Respondent 
clearly communicated to the 
Union that the submission 

of dues authorizations during the effective period of the 
contract would have been an act of futility.  In view of 
this conduct, the Respondent™s obligation to remit dues 
to the Union was not excused by the Union™s failure to 
submit the dues authorizations.  Accordingly, we adopt 
the judge™s finding that the Respondent is obligated to 
pay the retroactive dues to the Union. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, Gadsden Tool, Inc., Gads-
den, Alabama, its officers, agents, successors, and as-
signs, shall pay retroactive dues in the amount of 
$14,905, with interest as computed in 
New Horizons for 
the Retarded, 
283 NLRB 1173 (1987), to the Union. 
 CHAIRMAN 
BATTISTA
, dissenting. 
Contrary to my colleagues, I would reverse the judge™s 
finding that the Respondent is obligated to remit retroac-
tive dues payments to the Union. 
The facts are not in dispute.  The Respondent violated 
Section 8(a)(5) of the Act, inter alia, by failing to execute 
                                                          
                                                           
4 To that end, we find no significance to the fact that the parties have 
stipulated that the Respondent™s vice president, Jimmy Hill, would have 
testified that he would have deducted
 the dues and held them in escrow 
had the Union submitted the dues authorizations during the relevant 
period.  This testimony has no bearing on the fact that during the rele-
vant period, the Respondent™s unla
wful conduct clearly communicated 
to the Union that any submission of dues authorizations would be an act 
of futility.  a collective-bargaining agreem
ent upon which the parties 
reached agreement on February 18, 1997.
1  The Board™s 
Order required the Respondent to execute, and give ret-
roactive effect to, th
at agreement.   
Article IV of that agreement provides as follows: 
Section 2.  The Company agrees upon individual writ-

ten revocable authorization from members of the Un-
ion, initiation fees and dues for each month shall be de-
ducted from each members first pay each month by the 
Company.  These funds shall be forwarded to the secre-

tary-treasurer of the Union each month. 
Section 3.  The Union shall indemnify, defend, and 

save the Company harmless against any and all claims, 
demands, suits or other forms of liability that shall arise 
out of reason of action taken by the Company in reli-
ance upon payroll deduction authorization cards sub-
mitted by the Union to the Company. 
Section 4.  In the event any question arises as to the 
proper party to whom such dues shall be paid, it is 
agreed that the Company may continue to deduct dues 
and shall be entitled to hold them in escrow pending the 
resolution of such question. 
Although section 2 of the above article makes clear 
that the submission of dues-c
heckoff authorizations is a 

prerequisite to the obligation to deduct and remit dues, 
the Union did not submit any dues-checkoff authoriza-
tion cards to the Respondent until December 1, 2000, 

after the Board™s Order was enforced (and after the expi-
ration date of the contract).  The Union claims that it was 
pointless to submit the dues-checkoff authorizations prior 
to this time in view of the Respondent™s refusal to exe-
cute the agreed-upon contract
.  The Union also relies on 
the statement of the Respondent™s attorney that the Un-
ion™s acceptance of the Resp
ondent™s bargaining pro-
posal was tantamount to shutting down the company, and 
that the Respondent™s president was not going to sign the 
contract. 
Significantly, the stipulated 
record also establishes 
that, had the Union actually presented the Respondent 
with signed checkoff authori
zation cards during the rele-
vant period, the Respondent would have deducted the 
dues and placed them in escrow pending resolution of the 
underlying litigation.  The parties have stipulated that the 
Respondent™s vice president would have testified to that 

effect, and that his testimony would have been uncontra-
dicted. The judge found, and my co
lleagues agree, that al-
though the Union did not present the Respondent with 

dues authorization cards during the relevant period, the 
 1 327 NLRB 164 (1998). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 32Respondent is nevertheless obligated to retroactively 
remit dues to the Union for this period.  I disagree. 
At the outset, I note that although the Board™s remedial 
order requires the Respondent to pay certain moneys 
to 
the employees
, it does not require the Respondent to pay 
any moneys 
to the Union
.  In these circumstances, it is 
wholly improper to require the Respondent, in a compli-

ance proceeding, to comply w
ith an order that does not 
exist.
2Concededly, the Board order 
does
 require that the Re-
spondent comply with the contract.  However, the con-
tract itself (art. IV, sec. 2) 
makes clear that the Respon-dent™s duty to deduct dues from employees™ pay and to 
remit these funds to the Union is contingent on the Un-
ion™s furnishing signed checkoff authorizations to the 
Respondent.  It is not disputed that, during the relevant 
period, the Union failed to furnish any authorizations to 
the Respondent.   
My colleagues argue that it would have been futile for 
the Union to present the Respondent with checkoff au-

thorizations because the Union reasonably believed that 
the Respondent would not have honored them.  My col-
leagues rely, inter alia, on statements by the Respon-
dent™s attorney that the Respondent would not sign a 
contract.  However, even if the Union held that belief, the 
remedy cannot include retroac
tive deduction of dues.  It 
is clear that an employer 
cannot deduct dues, absent re-
ceipt of an express authorization from the employees.
3  There was no such receipt prio
r to December 1, 2000.  
Thus, it would have been improper, and indeed unlawful, 
for the Respondent to deduct dues from the employees 
prior to December 1, 2000. 
Further, it is not at all clear that it would have been fu-
tile for the Union to secure signed authorizations from 
the employees and submit same to the Respondent.  In 
that situation, the Respondent would have authorizations 
and would therefore be authorized to deduct the dues.  
The only question for Respondent in that circumstance 
would be whether to send the deducted dues to the Union 
or to return the money to 
the employees.  Because the 
existence of the contract was still in issue, there was no 

definitive answer to the dilemma.  However, section 4 of 
the contract provided a way 
out of the dilemma.  The 
provision requires that the money be placed in escrow.  
In that way, if the Union and the Board won the underly-
ing litigation (which they ultimately did), the money 
would go to the Union.  If they lost, the money would be 
returned to the employees.  The Union should have fol-
lowed this sensible approach. It did not do so. 
                                                          
                                                           
2 Compare 
Williams Pipeline Co.,
 315 NLRB 630 (1994), where the 
Board™s order expressly requi
red payments to the union. 
3 See Sec. 302(c)(4) of the Act. 
Finally, with respect to the period after December 1, 
2000, the Respondent could have deducted dues at that 
time for all periods covered by the checkoff authoriza-
tions.  However, the prior case did not allege that the 
Respondent™s failure to do so was unlawful.  Indeed, that 
case was litigated and decided before December 1, 2000.  
Nor has there been a new allegation that such failure to 

deduct after December 1, 2000, was unlawful.  Rather, 
the General Counsel and the Union now seek the dues 
under the guise of securing compliance with the Board 
order in the underlying case.  As discussed above, the 
Board order does not so require. 
 John D. Doyle Jr., Esq., 
for the General Counsel.  
R. Kent Henslee 
and Ralph K. Strawn Jr., Esqs., 
for the Re-
spondent.  SUPPLEMENTAL DECISION 
STATEMENT OF THE 
CASE JANE VANDEVENTER
, Administrative Law Judge.  This is a 
supplemental proceeding for the purpose of determining an 
aspect of the remedy due under the Board™s decision and order 
in this matter, reported at 327 NLRB 164 (1998), enforced in an 
unpublished opinion, No. 98Œ7038 (8th Cir. 2000). The parties have agreed to a stipulated record
 of facts, waived their right to 
a compliance hearing, and moved for a decision based on the 
stipulated record.  The motion 
for a decision based on the stipu-
lated record was granted by the associate chief administrative 
law judge and the case was assigne
d to me for decision.  Both 
the General Counsel and Respondent have filed briefs, which I 
have read.
1  Based on the entire record, I make the following 
FINDINGS OF FACT
 I. THE FACTS A. The Board™s Decision 
In its decision cited above, the Board found, among other 
things, that Respondent unlawfully refused to execute an 
agreed-upon collective-bargaining agreement which was 
reached on February 18, 1997.  The Board ordered Respondent 
to execute the collective-bargaining agreement, to give retroac-
tive effect to the terms of the agreement retroactive to February 
18, 1997, and to make employees whole for the refusal to exe-
cute and abide by the agreement.  The parties have stipulated 
that no employee suffered losse
s of wages or other compensa-
tion because of the unfair labor practices found by the Board.  

However, the parties di
sagree as to the effect of the Board™s 
Order on the enforcement of 
one portion of the collective-bargaining agreement (Agreement
), i.e., the remission of em-ployee dues to the Charging Party Union, the Retail, Wholesale 

and Department Stores Union, AFLŒCIO (the Union or the  1 Subsequent to the filing of briefs, Respondent filed a motion seek-
ing to strike portions of the Gene
ral Counsel™s brief.  The language 
objected to was in the nature of 
argument, and I therefore deny Re-
spondent™s motion. 
 GADSDEN TOOL, INC. 33Charging Party). The General Counsel and the Union seek ret-
roactive dues remissions pursuant to dues-checkoff authoriza-
tions executed by employees.  
Respondent disputes these pay-
ments.  This is the only mone
tary remedy, which is being 
sought based on the Board™s Order in this case.  
B. Article IV of the Coll
ective-Bargaining Agreement  
The sole issue in this matter, therefore, is the interpretation 
of the Board™s remedial Order as it bears on the Agreement™s 
article concerning the collect
ion of union dues by Respondent 
and the remission of those dues moneys to the Union. 
Sections 2, 3, and 4 of article
 IV (union security) of the col-
lective-bargaining agreement provide: 
 Section 2.  The Company agrees upon individual written 
revocable authorization from members of the Union, initiation 
fees and dues for each month shall be deducted from each 
members first pay each month by the Company.  These funds 
shall be forwarded to the secretaryŒtreasurer of the Union 
each month. 
 Section 3.  The Union shall indemnify, defend and save the 
Company harmless against any and all claims, demands, suits 
or other forms of liability that 
shall arise our of reason of ac-
tion taken by the Company in reliance upon payroll deduction 
authorization cards submitted by
 the Union to the Company. 
 Section 4.  In the event any question arises as to the proper 
party to whom such dues deduction shall be paid, it is agreed 
that the Company may continue to deduct dues and shall be 
entitled to hold them in escrow pending the resolution of such 
question. 
 The collective-bargaining agreement was effective by its 
terms from February 18, 1997, through November 24, 1999.   
C. Dues Authorization Cards 
It is undisputed that Respondent did not consider itself bound 
by the collective-bargaining agreement at any time during its 
effective period, and in fact, continued to litigate its duty to 
comply with the collective-bargaining agreement throughout 
that period.  During the effective period of the agreement, the 
Union did not forward to Respondent any of the dues authoriza-
tion cards, which had been execut
ed by employees.  The Union 
takes the position that it would have been futile for it to forward 

the dues authorization cards, as
 Respondent was not complying 
with any portion of the agreement.  The parties stipulated that, 

at any compliance hearing, the Union™s representative, John 
Whitaker, would testify that hi
s reasons for believing that sub-mitting the dues authorizations would be futile were Respon-

dent™s refusal to execute the ag
reement, its continued conten-
tion that there was no agreement, Respondent™s failure to re-
spond to the Union™s request on December 14, 1998 (after the 
Board™s decision in this matter), that it execute the collective-
bargaining agreement, Responden
t™s subsequent petition for 
review of the Board™s Order, and a statement made to him by a 
representative of Respondent th
at Respondent was ﬁnot going 
to sign a contract.ﬂ  The latter statement was part of the find-
ings of fact in the underlying Board decision. 
The parties stipulated that 
the Union provided Respondent 
with the names of the employees who had signed dues authori-
zation cards on or about December 1, 2000, after the entry of 
the judgment of the court of appeals enforcing the Board™s 
Order.  The parties further stip
ulated that Respondent has not 
remitted any dues to the Union. 
Finally, the parties stipulated
 that the amount of dues calcu-
lated by the Regional Director and set forth in the compliance 
stipulation is an ac
curate representation of the amount of dues 
which would be owed by Respondent to the Union, should it be 
found that such payment is required under the Board™s Order.  
That amount, not including interest, is $14,905. 
D. Contentions of the Parties 
Respondent argues that it should not be obliged to remit dues 
to the Union under the collective-bargaining agreement because 
the Union did not timel
y submit dues authoriz
ations to it during 
the life of the agreement, but delayed until compliance with the 
Board™s Order, as enforced by 
the court of appeals, was being sought.  Respondent argues that it had no legal obligation to 

pay the dues until it was presente
d with dues authorizations, but by the time that occurred, the Union was time-barred by Sec-
tion 10(b) of the Act from seeking the payment of the dues.   
Respondent asserts that, had the Union provided the dues au-
thorizations during the life of 
the agreement (and the pendency 
of the litigation about whether th
ere was a collective-bargaining 
agreement), Respondent would have deducted dues and held 
them in escrow, but admits that
 it did not inform the Union of this proposal.   
Lastly, Respondent argues that the Union is barred from col-
lecting dues from Respondent because it did not timely file a 
grievance under the collective-bargaining agreement, which 
was in litigation. 
The General Counsel and the Union argue that the Board™s 
Order, by requiring Respondent to
 execute and give retroactive 
effect to the collective-bargaining agreement, implicitly re-

quires Respondent to comply, 
in the compliance stage of the 
proceeding
, with the portion of the agreement dealing with 
dues remissions to the Union.  They argue that, given Respon-
dent™s maintenance throughout the life of the agreement of its 
position that there was no collective-bargaining agreement, the 
Union had no obligation to engage in a futile act, i.e., providing 
due authorizations to an empl
oyer who had repudiated all its 
obligations under the agreement, including the obligations in 
article IV.   
The General Counsel argues that the Board™s decision in 
Wil-liams Pipeline Co
., 315 NLRB 630, 632 (1994), supports its 
contention, and further, that 
to hold otherwise would unfairly 
resolve doubts in a compliance proceeding against the wronged 
party, rather than against the wrongdoer.  If there are any uncer-
tainties about what would have happened absent any unfair 
labor practices, the General Counsel contends that they should 
be resolved against Responde
nt, whose unlawful conduct cre-
ated the uncertainty.   
The General Counsel argues that Respondent™s contention 
that the particular remedy in i
ssue is barred by Section 10(b) is 
an attempt to relitigate an issue which was decided in the un-
derlying case.  The General Counsel also argues that no new 
unfair labor practices are involved herein, rather that the pay-
ment of the dues moneys is an 
aspect of the remedy for the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 34unfair labor practices, which were found by the Board and en-
forced by the Court of Appeals.   
II.  DISCUSSION AND ANALYSIS
 A. The Board™s Order 
The Board™s Order in this case required that Respondent 
execute the collective-bargaining agreement and give retroac-
tive effect to its provisions.  Wh
ile many Board Orders in simi-
lar situations include specific language ordering a respondent to 
remit dues under a collective-barg
aining agreement to the union 
involved,
2 this order does not include
 such specific language.  
Respondent did not expl
icitly base its 10(b) defense on this 
fact, but its defense impliedly attacks that absence of specific 
language in the Board™s Order.   
It is well settled that the Board has ﬁfull authority over the 
remedial aspect of its decisions, even in the absence of excep-
tions.ﬂ  Raven Government Services, 
336 NLRB 991 (2001).  
Furthermore, it is a matter of elem
entary logic to conclude that 
where the Board orders retroactive compliance with a collec-
tive-bargaining agreement, its order encompasses the 
entire collective-bargaining agreement, not
 discrete portions of it.  In 
the instant case, the Board ordered Respondent to comply with 
all the provisions of the expired collective-bargaining agree-
ment; the Board nowhere excepted article IV from its remedial 
order.  I therefore find specifically that the Board™s order that 
Respondent comply retroactivel
y with the expired collective-
bargaining agreement includes compliance with article IV. 
This holding effectively disposes of Respondent™s contention 
that the remedy is barred by Section 10(b) of the Act.  The dues 

remission is a part of the remedy for the original unfair labor 
practices found by the Board, not a new unfair labor practice.  
The original charge was timely filed, as found by the Adminis-
trative Law Judge and the Board in the underlying case.  To the 
extent Respondent argues general unfairness of the Board™s 
remedy because Respondent is 
unable to deduct the dues from 
the employees™ wages, and will be obliged to pay the dues itself, 
I find that this is not a ground for excusing its compliance with 
the Board™s order.  Respondent itself incurred the risk that this 
situation might occur.  
ShenŒMar Food Products, 
221 NLRB 
1329 (1976), enfd. 557 F.2d 396 (4th Cir. 1977).  
B. Respondent™s Contract-Based Contentions 
Respondent contends that it be permanently excused from 
complying with article IV of the collective-bargaining agree-
ment, the only monetary remedy involved in this matter, because 
the Union did not timely submit 
dues authorization cards which 
had been executed by employees during the life of the collec-
tive-bargaining agreement.  While
 this contention underlies its 10(b) argument, it also appears to sound in contract law.  It ap-

pears that Respondent would urge that its obligation under arti-
                                                          
 2 See, e.g., 
Sommerville Construction Co.
, 327 NLRB 514 (1999); 
W. J. Holloway & Son
, 307 NLRB 487 (1992); and 
Seneca Environ-mental Products
, 243 NLRB 624 fn. 2 (1979).  
cle IV should be excused because of the Union™s failure timely 
to fulfill the condition that it tender dues authorization cards.  
During the entire life of the collective-bargaining agreement, 
however, Respondent maintained a legal position in litigation 
before the Board and the court of 
appeals to the effect that there 
was no agreement in effect.  While Respondent was not obeying 

any of the terms of the agreement, it makes the inconsistent 
claim that the Union was not carrying out a single term of the 
agreement.  Respondent would argue
 that at the same time it 
flagrantly flouted the agreement, and was therefore in complete 
breach of the agreement, the Union was obliged to observe a 
legal fiction and to pretend that
 the contract was being observed 
by both parties.  Respondent ca
nnot escape the remedy for its 
unlawful actions by seeking the protection of the very contract it 
had refused to execute and to acknowledge the existence of.  Not 
surprisingly, Respondent can su
mmon no relevant legal prece-dent to support its inconsistent and circular argument. I find that the Union™s presentation of the dues authorization 
cards in December 2000, at the compliance stage of this pro-
ceeding, was sufficient to support its recovery of the contrac-
tual make-whole remedy ordered by the Board.  Additionally, 
as the General Counsel points out, the Board has specifically 
held that where an employer is refusing to abide by a collec-
tive-bargaining agreement, the Union is not expected to con-
tinue fruitless efforts on its side
 to submit dues authorization 
cards to the noncomplying employer.  
Williams Pipeline Co
., supra.  Respondent also argues that it
 should be excused from com-
plying with the Board™s make-whole remedy because the Union 
did not exhaust its contractual remedies by filing a grievance 
under the collective-bargaining ag
reement.  For the same rea-sons outlined in the preceding paragraph, Respondent™s argu-
ment is inconsistent and sel
f-serving.  I reject it.   
Finally, Respondent™s arguments rely on imposing duties on 
the Union, making assumptions against the Union, and resolv-
ing all doubts against the Union.  This stands Board law on its 
head and is in complete opposition to Board law and policy in 
remedial issues.  In complianc
e matters, the Board has long 
held that where uncertainties exist, they should be resolved 

against the wrongdoer, whose conduct created the uncertainties.  
See, e.g., 
Williams Pipeline,
 supra, 315 at 632; Abilities & 
Goodwill, Inc., 241 NLRB 27 (1979); 
Ogle Protective Service, 
Inc., 183 NLRB 682, 686 (1970). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended 
ORDER The Respondent, Gadsden Tool, Inc., Gadsden, Alabama, its 
officers, agents, successors, and assigns, shall pay retroactive 
dues in the amount of $14,905, with
 interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987), to the 
Union.   